            Case 1:18-cv-10427-KPF Document 85 Filed 05/13/19 Page 1 of 1
                                                                                    rFf '. .:,·    ,-·~>.·-:._: ..".::::;~:-:.:.====~=-=-~=-~
                                                                                    110SUC ~UNY                                                           ·1
                                                                                    ' nnr•r n .        .fl'.f< vr                                         ::
                                                                                      LJ\..J'-,-\.JJ\';_A... l "f j                                       !




lJNITLD STJ\TLS DISTRICT COURT                                                        EI.../ ECl"''''     ..'Nrr
                                                                                               ". J! f(J._J              '- ·"" ·r-v;.r
                                                                                                               ...... l ~.1      ··-' ~ .-fr.·:
                                                                                                                                        r ).t..!- _ _,i
                                                                                                                                                          I
SOUT! !ERN DISTRICT OF NEW YORK                                                       DOC#:                                                               !,
                                                                                             ~~-f!t ij!?~-~~li~l1_1~~~:~:
                                                                                                                                                              1
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
M!\ITLL. !NC..                                                                        DA                                                                      :




                                                      Plaintiff.                CIVIL ACTION
                                                                                 18-cv-10427 (KPF)

                            - against -                                         SATISFACTION OF .JllDGMENT

1994 I IONEYMOON. et ul.
                                                      Dc!cndants.
-   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -'\


                      WI IFRLJ\S. a judgment was entered in the above action on the 27 111 day or

tvlmch. 2019 in favor or Plaintiff Mattel, Inc. and against Defendant baolilibao in the amount or

$50.000.00. and said judgment hm·ing been satisfied. and it is certified that there arc no

outstanding executions \Vith any Sheriff or Marshall.

                          Tl I EREFORI '.,      satis!~iction    or said judgment is hereby acknowledged, and the
Clerk o!'the Court is hereby authorized and directed to make an entry or the satisfaction on the

docket or said judgment against De!Cndant baolilibao.

           Dated: J\pril 29, 2019                               Respectfully submitted.
           Ne\\ York. New York
                                                                          Fl'STEIN DI/

                                                                          BY:
                                                                                   Brieanne S                  3S 371 1)
                                                                                  Q.~~yun,~lors.con1
                                                                                  60 East 42nd Street, Suite 2520
                                                                                  New York. NY 10165
                                                                                  Telephone:     (212) 292-5390
                                                                                  Facsimile:     (212) 292-5391
                                                                                  Altorneyji>r Plaintiff
                                                                                  .\fal!e/, Inc.
